09/04/2020
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Nos. DA 20-0357 & DA 20-0358

IN THE MATTERS OF:

A.W. and B.W.,

      Youths in Need of Care.


                                   ORDER

      Upon consideration of Appellant Father’s motion to consolidate, and good

cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant Father’s motion is GRANTED

and the two cause numbers noted above are hereby consolidated under Cause No.

DA 20-0357.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                        September 4 2020